[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                   FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                     ________________________   ELEVENTH CIRCUIT
                                                              OCT 26, 2010
                           No. 09-15107                        JOHN LEY
                       Non-Argument Calendar                     CLERK
                     ________________________

                       Agency No. A096-098-283


GEORGE ATTA FAKHRY SHALABY,

                                                                      Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.


                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                           (October 26, 2010)


Before EDMONDSON, BLACK and MARTIN, Circuit Judges.
PER CURIAM:

       George Atta Fakry Shalaby, a native and citizen of Egypt, petitions for

review of the order by the Board of Immigration Appeals (“BIA”) affirming the

decision by the Immigration Judge (“IJ”).1 The IJ’s decision denied asylum and

withholding of removal.2 No reversible error has been shown; we dismiss the

petition in part and deny it in part.

       We review the BIA’s decision in this case because the BIA did not expressly

adopt the IJ’s decision. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001) (noting that we review the BIA’s decision; but “[i]nsofar as the [BIA] adopts

the IJ’s reasoning, we will review the IJ’s decision as well”). We review de novo

legal determinations of the BIA. Id. A factual determination that an alien is

unentitled to relief “must be upheld if it is supported by substantial evidence.”

Mazariegos v. U.S. Attorney Gen., 241 F.3d 1320, 1323 (11th Cir. 2001). To

reverse a fact determination, we must conclude “that the record not only supports

reversal, but compels it.” Mendoza v. U.S. Attorney Gen., 327 F.3d 1283, 1287


      1
      The IJ’s decision followed the grant of Shalaby’s motion to reopen based on
changed country conditions and a second hearing before the IJ
      2
        Shalaby abandons review of the portion of the decision denying relief under
the Convention Against Torture because he offers no argument on this claim.
See Sepulveda v. U.S. Attorney Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005)
(explaining that petitioner abandons an issue by failing to offer argument on that
issue).

                                          2
(11th Cir. 2003).

      An alien may obtain asylum if he is a “refugee,” that is, a person unable or

unwilling to return to his country of nationality “because of persecution or a well-

founded fear of persecution on account of” a protected ground, including religion.

8 U.S.C. §§ 1101(a)(42)(A); 1158(a)(1), (b)(1). The asylum applicant bears the

burden of proving statutory “refugee” status with specific and credible evidence.

Forgue v. U.S. Attorney Gen., 401 F.3d 1282, 1287 (11th Cir. 2005).

      Shalaby claimed that he was persecuted by Muslims because he was a

Coptic Christian. At his first asylum hearing, Shalaby testified about two incidents

where Muslims attacked him while he was distributing food to needy Christians.

      In the first incident, police detained him overnight for creating a disturbance

between Christians and Muslims; the police later released Shalaby and instructed

him to stay away from the area where he was working. In the second incident,

Shalaby was distributing aid in a different area, but the Muslims objected to his

work because they wanted to convert the needy Christians to Islam. Police again

detained Shalaby for violating their earlier instructions to him and told him that he

would have to appear in Emergency Court for inciting sectarian trouble. The

police released Shalaby two days later without filing any charges but told him that

the Attorney General would file charges at a later time and that he should not leave



                                           3
the area without permission. Shalaby then left Egypt for the United States. On

these facts, the IJ and BIA concluded that the events Shalaby testified about did not

rise to the level of past persecution and that Shalaby failed to establish a well-

founded fear of future persecution.

        At the second hearing, Shalaby testified that conditions for Coptic Christians

in Egypt had worsened since he had last been there and that conditions had

worsened for his family in particular. His family owned and operated a pork

business in Cairo and continued to have problems with Muslims in relation to the

business. Muslims had beaten factory workers and had also beaten Shalaby’s

father and brother. The police continued to ask Shalaby’s father about Shalaby

whenever his father tried to file a police report about these incidents.

        The IJ again denied relief, first concluding that Shalaby had presented no

new evidence to disturb the earlier conclusion that he suffered no past persecution.

And the IJ again concluded that, even with the new evidence and testimony,

Shalaby had not demonstrated a well-founded fear of future persecution because he

did not prove a connection between the attacks on his family’s business and his

own work with the church. The IJ also concluded that, although there was some

evidence of increased violence against Coptic Christians, the police did protect

them.



                                           4
      The BIA agreed with the IJ, noting that Shalaby’s fear of future persecution

was unreasonable given that he was not targeted because of his family’s business

when he was in Egypt and the acts against his family were not sufficiently related

to his claim that he was singled out based on his work with the church.

      On appeal, Shalaby argues that the incidents against him and his family

constitute past persecution. We agree with the government that we lack

jurisdiction over this claim because Shalaby did not raise it in his appeal to the

BIA. See Amaya-Artunduaga v. U.S. Attorney Gen., 463 F.3d 1247, 1250 (11th

Cir. 2006) (explaining that we lack jurisdiction to consider claims raised in a

petition for review that were not exhausted before the BIA). That the BIA noted in

its decision that Shalaby had experienced incidents of religious discrimination that

did not rise to the level of past persecution does not alter our conclusion. See id. at

1250-51 (noting that we lack jurisdiction over claims not raised before the BIA

even if the BIA sua sponte addressed them). We dismiss the petition for review on

the claim of past persecution.

      Shalaby also argues that his fear of future persecution was objectively

reasonable. To show a well-founded fear of future persecution, Shalaby had to

establish that his fear both was “subjectively genuine and objectively reasonable.”

Al Najjar, 257 F.3d at 1289. “[T]he objective prong can be fulfilled . . . by



                                           5
establishing . . . that he . . . has a good reason to fear future persecution.” Id.

(internal quotation omitted). Shalaby has shown no such good reason.

       Even assuming that Muslim extremists have increasingly targeted his

family’s business based on a religious disagreement with its Christian clientele and

their consumption of pork products, Shalaby has failed to show how these

incidents related to him personally. The record indicates that Shalaby was not

involved in his family’s business: he testified that he was pursuing a career in

accounting and he submitted partnership documents about the family business that

did not contain his name. And based on the events personal to Shalaby, that he

was targeted for his charity work with the church and not any connection to his

family’s business is clear.

       Shalaby also showed no objective fear based on the events that previously

happened to him. Although Shalaby twice had been detained by the police and

threatened with charges, nothing evidenced that charges ever were filed against

Shalaby and he has been absent from Egypt for almost a decade. See Sepulveda,

401 F.3d at 1232 (concluding that threats of future violence based on prior political

activity were not enough to establish an objectively reasonable fear of future

persecution, where the evidence did not indicate that the petitioner’s notoriety

would outlast his or her presence). Shalaby also testified that proselytizing was



                                             6
illegal in Egypt. But in both instances where police detained him, he was only

aiding other Christians and not trying to convert Muslims.

      About current country conditions in Egypt, the evidence Shalaby provided

indicated that -- although some violence against Coptic Christians existed -- the

police did work to protect them, much of the sectarian violence was instigated by

private citizens or groups, and Christians generally practiced without harassment.

Therefore, we cannot say that the current situation of Coptic Christians in Egypt

compels the conclusion that Shalaby will be singled out for future persecution

upon his return.

      Substantial evidence supports the BIA’s decision that Shalaby was

unentitled to asylum; and we are not compelled to reverse the BIA’s decision.

Shalaby’s failure to establish eligibility for asylum forecloses his eligibility for

withholding of removal. Forgue, 401 F.3d at 1288 n.4.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                            7